DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 5/4/21 fail to comply with 37 CFR 1.84, for the following reasons:  
Figs. 6-7 consist solely of photographs (or photocopies thereof); but applicant fails to explain why these photographs are “only practicable medium for illustrating the claimed invention”, as 37 CFR 1.84(b)(1) requires.  
The use of solid gray and/or black shading in Figs. 6-7 fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “invention”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the meaning of the phrase “are prevented from being separated plate and falling from the upper” is unclear.  Clarification is required.  For examination purposes, the examiner is considering this phrase to mean “are prevented from being separated and falling from the upper [plate].”  
Claim 3 is indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR860002693) in view of Anderson (1641518).  
Regarding claim 1, Lee teach(es) the structure substantially as claimed, including a movable integrated table comprising an upper plate (1) configured such that various items can be placed thereon; a lower plate (2) installed below the upper plate in alignment with the upper plate, and configured to accommodate various items; a plurality of posts (3) configured to space the upper and lower plates apart from each other and support them; a pair of folding plates (11, 11’) coupled to both side ends of the upper plate in one direction by hinge members (10), and configured to be foldable downward; front wheels (4) installed on a front side of a bottom of the lower plate; and rear wheels (5) installed on a rear side of the bottom of the lower plate; and support means (12) for the folding plates (Fig. 4).  Lee fail(s) to teach a pair of stoppers installed in a single stopper support.  However, Anderson teaches support means (33-34, 36) comprising a stopper support (34) fixed to a bottom of an upper plate (10) to traverse the upper plate in one direction; a pair of stoppers (33, 36) slidably installed into the stopper support to face each other (Fig. 4), and configured to selectively protrude and retract in one direction of the upper plate and support bottoms of the pair of folding plates (Figs. 2-5 and p. 2, lines 15-24 & 39-44).  It would have been obvious to one of ordinary skill in the art to substitute support means, as taught by Anderson, for the support means of Lee, in order to provide support to the folding plates when they are raised (as suggested by p. 2, lines 15-24 & 39-44 of Lee), and because such an outcome would have been a predictable result of such a substitution of one known support means for another.  
Regarding claim 2, Lee teaches a first separation prevention protrusion (13a, 14) formed to protrude upward along circumferences (Fig. 1) of remaining portions of the upper plate (1), other than portions of the upper plate to which the pair of folding plates are coupled, so that various items placed on a top surface of the upper plate are prevented from being separated and falling from the upper plate; and a third separation prevention protrusion (13b, 13c) formed to protrude upward along circumferences of remaining portions of each of the pair of folding plates (11, 11’), other than a portion of each of the pair of folding plates to which the upper plate is coupled, so that various items placed on top surfaces of the pair of folding plates are prevented from being separated and falling from the pair of folding plates.  Additionally, Lee teaches a lower plate (2) that is a planar member; and the examiner submits that Lee can be broadly viewed as teaching the inclusion of a separation prevention protrusion (13a, 13b, 13c) along a circumference of a planar member (1, 11, 11’).  It would have been obvious to one of ordinary skill in the art to add a separation prevention protrusion, as taught by Lee, along the circumference of the lower plate, in order to prevent items stored upon the lower plate from falling off.  Hence, Lee as modified would teach a second separation prevention protrusion is formed to protrude upward along a circumference of the lower plate, so that various items placed on a top surface of the lower plate are prevented from being separated and falling from the lower plate.  

    PNG
    media_image1.png
    432
    632
    media_image1.png
    Greyscale

Regarding claim 3, Lee as modified teaches various decorations (A-D in Fig. 3 Annotated) are formed on each of the first to third separation prevention protrusions.  It is noted that the first to third separation prevention protrusions do not depend on the process of making it; and the product-by-process limitation “by a printing, engraving, or perforating method” would not be expected to impart distinctive structural characteristics to the first to third separation prevention protrusions.  Therefore, the claimed first to third separation prevention protrusions are not different and unobvious from those of Lee as modified.  
Regarding claim 4, Lee teaches a grip (14) provided on one side (Fig. 1) of the upper plate (1), and at least one container storage member (15-17) for storing various containers is installed on the lower plate (2).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR860002693) & Anderson (1641518) in view of Walter (4301744).  Lee as modified teach(es) the structure substantially as claimed, including a stopper support (34 of Anderson) having an L-shaped cross-section (Fig. 3 of Anderson), and a pair of stoppers (33, 36 of Anderson) slidably coupled along a groove of the stopper support in a longitudinal direction (Figs. 2-5 of Anderson), and a handle (36 of Anderson) bent1 downward is formed at an outer end of each of the pair of stoppers and the stopper is slid by pushing or pulling the stopper to and from the stopper support while holding the stopper using the handle (implied by Figs. 2 & 5 of Anderson); but fail(s) to teach a stopper support made of a flange with a U-shaped cross-section with outwardly-bent upper ends.  However, Walter teaches making a stopper support (20) from a flange which has a U-shaped cross section and both upper ends (28) of which are bent outward, wherein the stopper support is fastened to the bottom of an upper plate through fastening members (18-19) passing through and engaging with fastening holes (36, 38) formed in the flange.  It would have been obvious to one of ordinary skill in the art to make the stopper support of Lee as modified from a flange, as taught by Walter, in order to reduce the materials usage, cost, and weight of the stopper support, while providing additional support to the stoppers’ central portions and reducing the chances that obstructions might interfere with the stoppers’ operation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the handle does not depend on the process of making it; and the product-by-process limitation “bent” would not be expected to impart distinctive structural characteristics to the handle.  Therefore, the claimed handle is not a different and unobvious handle from that of Lee as modified.